DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments of claims, filed 12/22/2017, has been fully considered.

Election/Restrictions
Claims 48-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/11/2020.

Status of Claims
Claim 1-14 and 48-53 are pending with claims 1-14 under examination and claim 48-53 withdrawn from consideration.
Claims 15-47 and 54-65 have been canceled.

Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/452,964, filed 01/31/2017, and provisional application 62/472,545, filed 03/16/2017 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 03/08/2018, 03/22/2018 and 06/06/2018 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“at least one spring urging at least one gripping member to said second open position” of claim 7.
“a gripping arm” of claim 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities: 
The abstract does not meet the minimum 50 word requirement.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4, 9, 13, and 14 are objected to because of the following informalities:  
Claim 1 line 10 recites “the end of said gripping member”.  Although it is clear that “the end” is referring to the other end of the gripping member that is not pivotally attached to and extending from said base said gripping member, it would be more clear if Applicant(s) recite “one or more gripping members pivotally attached at a first end to said first side and one or more gripping member pivotally attached at the first end to said second side … a gripping tip disposed at a second end of said gripping members”.

Claims 1, 2, 4, 9, 13, and 14 recite “said base”.  Applicants appear to be attempting to refer to the same feature using different terminology or modifiers.  In this case, the Examiner suggests amending “said base” to recite “said base platform”, consistent with claim 1 line 2. The Examiner requests that the same nomenclature is used and carried out throughout the claims when referring to the same structure. 

Claim 2 recites “a least one proximity sensor” which is grammatically incorrect and should recite “at least one proximity sensor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 line 10 recites “the end of said gripping member”.  This is unclear because claim 1 line 7 recite “at least one pair of opposing gripping members”.  The phrase “said gripping member” lacks antecedent basis because two gripping members are required and it cannot be determined which of the two comprise a gripping tip.
Claims 2-14 are also rejected by virtue of their dependency from claim 1.

Claim 2 recites “a least one proximity sensor attached to said device configured to detect the proximity of the sensor to plates below said base”.  It is unclear if the proximity sensor attached to said device is configured to detect a plate below said base platform, or if the proximity sensor attached to said device is configured to detect another sensor attached to a plate below said platform.  Are there two proximity sensors – one on the base platform and one on the plate?  Or is there only one proximity sensor that detects a plate below the base platform?

Claim 4 recites “said gripping members each include a gripping arm configured to be pivotable relative to said base”.  Claim 1 lines 7-9 previously required “at least one pair of opposing gripping members including one or more gripping members pivotally attached to said first side and one or more gripping member pivotally attached to said second side” where claim 1 lines 2-4 recite “a base platform having … a first side along said first direction and a second side along said first direction and opposite said first side”.  It is unclear if the gripping member and the 

Claim 10 recites “said plate”.  Claim 10 is dependent from claims 3 and 1.  Claim 1 line 1 recites in the preamble “A device for handling laboratory plates comprising”.  However, Applicant(s) have not positively recited a plate in either claim 1 or claim 3 and it cannot be determined what plate Applicant(s) are referring to as “said plate”.  Claim 2 recites “to detect the proximity of the sensor to plates below said base”.  Claim 10 does not depend from claim 2 and therefore, claim 10 lacks antecedent basis because it is unclear what “plate” is being referred to.  Furthermore, even if claim 10 were dependent from claim 2, “said plate” would still lack antecedent basis because claim 2 recites “plates” and it could not be determined which of the plurality of plates Applicant(s) are referring to as “said plate”.

Claim 11 recites “said first closed position”, “said second open position”, and “said plate”.  Claim 11 is dependent from claim 1.  Claim 1 does not recite “a first closed position”, “a second open position” or “a plate”.  Claim 3 recites “a first closed position” and “a second open position”.  However, claim 11 is not dependent from claim 3.  Therefore, it cannot be determined what “said first closed position” and “said second position” applicant(s) are referring to.  Likewise, Applicant(s) have not positively recited a plate in claim 1 and it cannot be determined what plate Applicant(s) are referring to as “said plate”.  Claim 2 recites “to detect the proximity of the sensor to plates below said base”.  Claim 11 does not depend from claim 2 and therefore, claim 11 lacks antecedent basis because it is unclear what “plate” Applicant(s) are referring to.  Furthermore, even if claim 11 were dependent from claim 2, “said plate” would still lack antecedent basis because claim 2 recites “plates” and it could not be determined which of the plurality of plates Applicant(s) are referring to as “said plate”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (US 2016/0023213; Pub. Date: Jan. 28. 2016 – hereinafter “Richardson”).

Regarding claim 1, Richardson teaches a device for handling laboratory plates (Richardson; fig. 11a, #200, [0044]) comprising: 
(a) a base platform having (i) a length extending along a first direction and a width perpendicular to said length, (ii) a first side along said first direction and a second side along said first direction and opposite said first side, (iii) a front side across said first direction and an opposite back side across said first direction, (iv) a top surface, and (v) a bottom surface (Richardson; fig. 11a as depicted below wherein the base platform is defined by the enclosed regions); and 

    PNG
    media_image1.png
    553
    955
    media_image1.png
    Greyscale

(b) at least one pair of opposing gripping members including one or more gripping members pivotally attached to said first side and one or more gripping members pivotally attached to said second side (Richardson; figs. 11a, 13a-b, 14a1, 14b1, #100, [0044]), 

    PNG
    media_image2.png
    433
    437
    media_image2.png
    Greyscale

wherein said gripping members extend down from said base and include a gripping tip disposed at the end of said gripping member (Richardson teaches gripping members 100 are rotationally connected to said base via a shoulder joint; figs. 13a-b, 14a1, & 14b1, [0046] – and 

    PNG
    media_image3.png
    449
    813
    media_image3.png
    Greyscale

	Note: The Examiner notes that Richardson states in para. [0046] “FIGS. 13a and 13b show a front perspective view of the raised edges and retractable gripper 100 in the open and closed positions, respectively” which appears to be incorrect.  Richardson further states in para. [0046] “FIGS. 14a1 and 14a2 show the retractable gripper 100 in the open configuration with the top release system 301 in a lowered position to oppose the springs and keep the gripper open.  FIGS. 14b1 and 14b2 shows the gripper in the closed position. The tip release system is in the raised position and does not apply pressure to the retractable gripper 100”.  Therefore, FIGS. 13a and 13b show a front perspective view of the raised edges and retractable gripper 100 in the closed and open position, respectively, which is consistent with Richardson’s teaching that the springs bias the gripper arms closed, and the device 200 cooperates with the tip release system 301 to oppose the springs in order to open the gripper arms.

Regarding claim 3, Richardson teaches the device of claim 1 above, wherein said gripping members are movable from a first closed position to a second opened position (Richardson; figs. 13a-b, 14a1, & 14b1, [0046]).  

Regarding claim 4, Richardson teaches the device of claim 1 above, wherein said gripping members each include a gripping arm configured to be pivotable relative to said base (Richardson; figs. 13, 14a1, & 14b1, [0046]).  

    PNG
    media_image4.png
    535
    437
    media_image4.png
    Greyscale


Regarding claim 5, Richardson teaches the device of claim 1 above, wherein said gripping members are configured to lift a lid off of a plate (Richardson; [0044]).  
Note: What the gripping members are configured to lift relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than 

Regarding claim 6, Richardson teaches the device of claim 3 above, wherein said device comprises at least one spring urging at least one gripping member to said first closed position (Richardson; fig. 12, 14a1, 14a2, 14b1, 14b2, [0045-0046]).2 PATENT Attorney Ref: 04268.034US1/vlb/jeb  
Note: The Examiner notes that Richardson states in para. [0046] “FIGS. 13a and 13b show a front perspective view of the raised edges and retractable gripper 100 in the open and closed positions, respectively” which appears to be incorrect.  Richardson further states in para. [0046] “FIGS. 14a1 and 14a2 show the retractable gripper 100 in the open configuration with the top release system 301 in a lowered position to oppose the springs and keep the gripper open.  FIGS. 14b1 and 14b2 shows the gripper in the closed position. The tip release system is in the raised position and does not apply pressure to the retractable gripper 100”.  Therefore, FIGS. 13a and 13b show a front perspective view of the raised edges and retractable gripper 100 in the closed and open position, respectively, which is consistent with Richardson’s teaching that the springs bias the gripper arms closed, and the device 200 cooperates with the tip release system 301 to oppose the springs in order to open the gripper arms.

Regarding claim 10, Richardson teaches the device of claim 3 above, wherein said gripping members are configured to be in said first closed position but can be flexed open to said second open position (Richardson; figs 13a-b, 14a1, & 14b1, [0046]) when pushed onto lid of said plate.  
Note: “when pushed onto lid of said plate” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Furthermore, what the gripping member are pushed onto is a matter of function/intended use.  However, functional language 

Regarding claim 11, Richardson teaches the device of claim 1 above, wherein said gripping members configured to default to said first closed position, can be flexed to said second open position (Richardson; figs 13a-b, 14a1, & 14b1, [0046]) when pushed onto said plate and then move to intermediate gripping position to clasp a lid from said plate (Richardson; [0044]).  
Note: “when pushed onto said plate” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  

Regarding claim 14, Richardson teaches the device of claim 1 above, wherein each gripping member having a pivot point at a shoulder joint connecting the gripping member to said base.


    PNG
    media_image5.png
    502
    437
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson, and further in view of Shimono (US 2015/0066199; Pub. Date: Mar. 5, 2015 – hereinafter “Shimono”).

Regarding claim 2, Richardson teaches the device of claim 1 above.
Richardson does not teach the device further comprising a least one proximity sensor attached to said device configured to detect the proximity of the sensor to plates below said base.
However, and as best understood, Shimono teaches the analogous art of a device (Shimono; fig. 2, #10, [0035]) comprising a base platform (Shimono; fig. 2, #21, [0035]) having a length extending along a first direction and a width perpendicular to said length, a first side along said first direction and a second side along said first direction and opposite said first side, a front side across said first direction and an opposite back side across said first direction, a top surface, and a bottom surface (Shimono; fig. 2, #21, [0035]), wherein the device comprises a least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bottom of the base of Richardson to further include proximity sensors attached to the bottom of said base to detect the proximity below said base, as taught by Shimono, because Shimono teaches the proximity sensors attached to said device below said base detect the existence of an article below the base, and can additional be used to avoid a collision if an obstacle exists in a path of movement of the device; [0038, 0040-0041, 0051], and that the proximity sensors can avoid damaging the article when the device is in close proximity; [0048].  Furthermore, the modification resulting in the proximity sensors being configured to detect plates below said base since Shimono teaches detections of articles and a plate is an article.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Richardson and Shimono both teach a device (Shimono; fig. 2, #10, [0035]) comprising a base platform (Shimono; fig. 2, #21, [0035]) having a length extending along a first direction and a width perpendicular to said length, a first side along said first direction and a second side along said first direction and opposite said first side, a front side across said first direction and an opposite back side across said first direction, a top surface, and a bottom surface (Shimono; fig. 2, #21, [0035]).
Note: “to detect the proximity of the sensor to plates below said base” relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson, and further in view of translation of Kaoru (JP 2013/193155A; Pub. Date: Sep. 30, 2013 – hereinafter “Kaoru”).

Regarding claim 7, Richardson teaches the device of claim 3 above, wherein said device comprises at least one spring urging at least one gripping member (Richardson; fig. 12, [0045-0046]).
Richardson does not teach the at least one spring urges at least one gripping member to said second open position.  
	However, Kaoru teaches the analogous art of a device (Kaoru; fig. 3, #131, [0022]) comprising at least one pair of opposing gripping members (Kaoru; fig. 3, #136, #137, #138, #139, [0024-0026]), movable from a first closed position (Kaoru; figs. 4b & 5b, [0026]) to a second opened position (Kaoru; figs. 4a & 5a, [0026]), and a gripping tip disposed at the end of said gripping member (Kaoru; fig. 3, #138) wherein said device further comprises at least one spring (Kaoru; fig. 4a-b, #142, [0024]) urging at least one gripping member to said second open position (Kaoru; figs. 4a-b & 5a-b, [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripping members of Richardson with the gripping members comprising at least one spring that urges at least one gripping member to said second open position, as taught by Kaoru, because Kaoru teaches that the spring urging the at least one gripping member to said second open position allows the gripping member to engage in a locking posture when an article is inserted between the gripping members (Kaoru; [0028]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Richardson and Kaoru both teach a device (Kaoru; fig. 3, #131, [0022]) comprising at least one pair of opposing gripping members (Kaoru; fig. 3, #136, #137, #138, #139, [0024-0026]), movable from a first closed position (Kaoru; figs. 4b & 5b, [0026]) to a second opened .

Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, and further in view of Hosoda et al. (US Patent No. 4,715,637; Date of Patent: Dec. 29, 1987 – hereinafter “Hosoda”).

Regarding claim 8, Richardson teaches the device of claim 6 above, having said at least one spring.
Richardson does not teach said at least one spring is a torsion spring.  
However, Hosoda teaches the analogous art of a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19), said gripping members are movable from a first closed position to a second open position (Hosoda; fig. 19, col. 9 lines 29-35) and at least one spring urging at least one gripping member to said first closed position (Hosoda; fig. 19, #2, #3, col. 9 lines 27-35) wherein the at least one spring is a torsion spring (Hosoda; fig. 19, #2, #3, col. 9 lines 27-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base, the at least one spring, and the at least one gripping member of Richards with the pivotally attached torsion spring between the base and the gripping member, as taught by Hosoda, because Hosoda teaches the pivotally attached torsion spring between the base and the gripping member increases movement magnitude of the gripping member (Hosoda; col. 4 lines 25-31).  One of ordinary skill in the art would have expected this modification could have been 

Regarding claim 9, Richardson teaches the device of claim 6 above, having said at least one spring, said gripping member, and said base.
Richardson does not teach said at least one spring is located where said gripping member is pivotally attached to said base.  
However, Hosoda teaches the analogous art of a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19), said gripping members are movable from a first closed position to a second open position (Hosoda; fig. 19, col. 9 lines 29-35) and at least one spring urging at least one gripping member to said first closed position (Hosoda; fig. 19, #2, #3, col. 9 lines 27-35) wherein the at least one spring is located where said gripping member is pivotally attached to said base (Hosoda; fig. 19 – elastic bodies #2 & #3 are attached to base 1 and gripping members 4 & 5, col. 2 lines 48-56, col. 9 lines 27-35).


Regarding claim 12, Richardson teaches the device of claim 1, having said gripping members.
Richardson does not teach said gripping members are curved towards opposing gripping members.  
However, Hosoda teaches the analogous art of a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19), wherein the gripping 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripping members of Richardson with gripping member that are curved towards opposing gripping members, as taught by Hosoda, because Hosoda teaches the curved portion of the gripping members form a holding portion which holds the lower peripheral edge of an object to be grasped (Hosoda; col. 2 lines 51-54, col. 8 lines 37-40).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Richardson and Hosoda both teach a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19).

Regarding claim 13, Richardson teaches the device of claim 1 above, having said gripping members and said base.
Richardson does not teach wherein said gripping members are curved inwardly beneath said base.  
However, Hosoda teaches the analogous art of a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19), wherein said gripping members are curved inwardly beneath said base (Hosoda; fig. 19, #4A, #5A, col. 8 lines 44-45).


Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Strauss (US Patent No. 10,011,019) teaches a device comprising gripping members connected to a base via a torsion spring.
Kassow et al. (US 2009/0289591) teaches a device comprising a plurality of gripping members on a first side and a second side that are curved towards each other.
Belz et al. (US 2012/0094388) teaches a device having gripping members with gripping tips.
Mainquist et al. (US Patent No. 6,534,014) teaches a device configured to lift lids off of plates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.A.T./Examiner, Art Unit 1798       

/Benjamin R Whatley/Primary Examiner, Art Unit 1798